23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ned N. CARY, Jr., Plaintiff Appellant,v.TEAMSTERS LOCAL UNION NO. 95, affiliated with InternationalBrotherhood of Teamsters, Defendant Appellee.
No. 93-1497.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 29, 1993.Decided:  May 4, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  Robert G. Doumar, District Judge.  (CA-93-8-NN)
Ned N. Cary, Jr., appellant pro se.
Jonathan Gans Axelrod, Beins, Axelrod, Osborne, Mooney & Green, Washington, D.C., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Ned N. Cary, Jr., appeals from the district court's order granting summary judgment to Defendant in this action challenging Defendant's failure to pursue a labor grievance on Cary's behalf.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cary v. Teamsters Local 95, No. CA-93-8-NN (E.D. Va.  Apr. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The Motion for Hearing, as supplemented, is denied.


2
AFFIRMED.